719 N.W.2d 707 (2006)
In re PETITION FOR DISCIPLINARY ACTION AGAINST Jolie Monique LAHLUM, a Minnesota Attorney, Registration No. 295346.
No. A06-1325.
Supreme Court of Minnesota.
August 10, 2006.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Jolie Monique Lahlum, committed professional misconduct warranting public discipline, namely, making false statements about employment and earned income in order to fraudulently obtain unemployment insurance benefits and subsequently pleading guilty to a felony charge of theft, which was amended to a gross misdemeanor upon sentencing, in violation of Minnesota Rules of Professional Conduct 8.4(b) and (c).
Respondent admits her conduct violated the Rules of Professional Conduct, waives her rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is indefinite suspension for a minimum of 18 months.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that effective 14 days from the date of this order, respondent Jolie Monique Lahlum is indefinitely *708 suspended for a minimum period of 18 months. The reinstatement hearing provided for in Rule 18, RLPR, is not waived. Reinstatement is conditioned upon: (1) successful completion of the professional responsibility examination pursuant to Rule 18(e), RLPR; (2) satisfaction of the continuing legal education requirements pursuant to Rule 18(e), RLPR; and (3) compliance with all of the terms and conditions of respondent's criminal disposition. Respondent shall pay costs in the amount of $900 pursuant to Rule 24(d), RLPR and shall comply with Rule 26, RLPR, requiring notice of suspension to clients, opposing counsel, and tribunals.
BY THE COURT:
/s/Helen M. Meyer
Associate Justice